Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00352-CR

                                        Charles R. MCFALL,
                                              Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR10746
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 31, 2013

DISMISSED

           Appellant was convicted of aggravated assault of a child, and sentence was imposed on

May 6, 2013. The trial court signed an order granting appellant’s motion for new trial on July 19,

2013. Because the granting of the motion for new trial “restores the case to its position before the

former trial,” this appeal is moot. TEX. R. APP. P. 21.9(b). Accordingly, we dismiss this appeal.

TEX. R. APP. P. 43.2(f).

                                                   PER CURIAM

DO NOT PUBLISH